 



Exhibit 10.03

ALLIED WASTE INDUSTRIES, INC.
RESTRICTED STOCK AGREEMENT
(Under the Amended and Restated
1991 Incentive Stock Plan)

     THIS RESTRICTED STOCK AGREEMENT (“Agreement”), dated May 27, 2005 (“Date of
Grant”), between ALLIED WASTE INDUSTRIES, INC., a Delaware corporation
(“Company”), and JOHN J. ZILLMER (“Grantee”):

R E C I T A L S:

     The Company adopted the Allied Waste Industries, Inc. 1991 Incentive Stock
Plan, as most recently amended and restated effective February 5, 2004 and as
subsequently amended (“Plan”), all of the terms and provisions of which are
incorporated herein by reference and made a part of this Agreement. All
capitalized terms used but not defined in this Agreement have the meanings given
to them in the Plan.

     The Management Development/Compensation Committee of the Board of Directors
(“Committee”) has determined that it would be in the best interests of the
Company and its stockholders to grant the Restricted Stock provided for herein
to Grantee pursuant to the Plan and this Agreement, as an inducement for Grantee
to serve as an employee of the Company and to provide Grantee with a proprietary
interest in the future of the Company.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

1. Grant of Restricted Stock. The Company hereby grants to Grantee 100,000
shares of Restricted Stock (“Award Shares”), subject to the following terms and
conditions and to the provisions of the Plan.

2. Vesting. Grantee shall become vested in fifty percent (50%) of the Award
Shares (i.e., 50,000 Award Shares) as follows: 10,000 Award Shares shall become
fully vested on May 27, 2006, and, as of the 27th day of each calendar month
thereafter, an additional 833 Award Shares shall become fully vested until such
time as all 50,000 Award Shares are fully vested. The remaining fifty percent
(50%) of the Award Shares (i.e., the remaining 50,000 Award Shares) shall vest
upon the attainment of certain performance goals, as provided in Schedule A to
this Agreement.

3. Effect of Termination of Employment. Except as otherwise provided in any
written employment agreement between Grantee and Company, if Grantee’s
employment with the Company is terminated for any or no reason, all unvested
Award Shares at the time of Grantee’s termination of employment shall be
forfeited upon Grantee’s date of termination. If Grantee’s termination of
employment is due to his death, Grantee’s vested Award Shares (if any) will be
paid to Grantee’s beneficiary.

 



--------------------------------------------------------------------------------



 



4. Tender Offer/Merger; Adjustment of Shares. Notwithstanding anything contained
herein to the contrary:

(a) Award Shares (i) may be tendered in response to a tender offer for a request
or invitation to tender of greater than 50% of the outstanding Common Stock of
the Company or (ii) may be surrendered in a merger, consolidation or share
exchange involving the Company; provided, in each case, that the securities or
other consideration received in exchange thereof shall thereafter be subject to
the restrictions and conditions set forth herein.

(b) In the event of any change in the outstanding Common Stock resulting from a
subdivision or consolidation of shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution or
combination of shares or the payment of a share dividend, the Award Shares shall
be treated in the same manner in any such transaction as other Common Stock. Any
Common Stock or other securities received by the Grantee with respect to the
Award Shares in any such transaction shall be subject to the restrictions and
conditions set forth herein.

5. Rights as Stockholder. Subject to the terms of this Agreement, Grantee shall
be entitled to all of the rights of a stockholder with respect to the Award
Shares including the right to vote such shares and to receive dividends and
other distributions payable with respect to such shares since the Date of Grant.

6. Share Certificates. The Company will provide Grantee with a certificate for
the Award Shares, issued in the Grantee’s name, but containing the stock legend
as provided for in Section 7(d) of the Plan. Within a reasonable time following
the vesting of a Grantee’s Award Shares, the Company will re-issue one or more
certificates to the Grantee with respect to which the stock legend has been
removed in the case of vested Award Shares. The certificate(s) will be stamped
or otherwise imprinted with a legend in such form as the Company or its counsel
may require with respect to any applicable restrictions on the sale or transfer
of the Award Shares, and the stock transfer records of the Company will reflect
stop-transfer instructions with respect to such shares.

7. Term of Employment. This Agreement does not grant to Grantee any right to
continue serving as an employee of the Company.

8. Notices; Deliveries. Any notice of delivery required to be given under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at its principal office at 15880 N. Greenway-Hayden Loop, Suite 100,
Scottsdale, Arizona 85260, and any notice or delivery to be given to Grantee
shall be addressed to him at the address given by him beneath his signature
hereto or such other address as either party hereto may hereafter designate in
writing to the other. Any such notice or delivery shall be deemed to have been
duly given when addressed as aforesaid, registered or certified mail, and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office regularly maintained by the United States.

2



--------------------------------------------------------------------------------



 



9. Disputes. As a condition of the granting of the Award Shares, Grantee and his
heirs and successors agree that any dispute or disagreement which may arise
hereunder shall be determined by the Committee in its sole discretion and
judgment, and that any such determination and any interpretation by the
Committee of the terms of the Plan and this Agreement shall be final and shall
be binding and conclusive, for all purposes, upon the Company, Grantee, his
heirs and personal representatives, and all permitted transferees.

10. Award Shares Subject to Plan. The Award Shares granted pursuant to this
Agreement are subject to the terms and provisions of the Plan. Unless otherwise
explicitly stated herein, in the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail under all
circumstances.

11. Miscellaneous.

     (a) All decisions of the Committee with respect to any questions arising
under the Plan or under this Agreement shall be conclusive.

     (b) Nothing herein contained shall affect Grantee’s right to participate in
and receive benefits from and in accordance with the then current provisions of
any employee pension, welfare, or fringe benefit plan or program of the Company.

     (c) Grantee agrees to make appropriate arrangements with the Company for
the satisfaction of any applicable federal, state or local income tax
withholding or similar requirements, including the payment to the Company at the
time of vesting of the Award Shares of any and all such taxes and the
satisfaction of all such requirements.

     (d) Whenever the term “Grantee” is used herein under circumstances
applicable to any other person or persons to whom the Award Shares, in
accordance with the provisions of this Agreement or the Plan, may be
transferred, the word “Grantee” shall be deemed to include such person or
persons.

     (e) If any provision of this Agreement or of the Plan would disqualify the
Agreement or the Plan under Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, or would cause the Agreement or the Plan to not otherwise comply
with Rule 16b-3, such provision shall be construed or deemed amended to conform
to Rule 16b-3 to the extent permitted by applicable law and deemed advisable by
the Company’s Board of Directors.

     (f) Notwithstanding anything contained herein to the contrary, the
Company’s obligation to issue or deliver certificates evidencing the Award
Shares shall be subject to all applicable laws, rules, and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

     (g) This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company.

3



--------------------------------------------------------------------------------



 



     (h) The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Arizona.

     IN WITNESS WHEREOF, the Company has, as of the date first above written,
caused this Agreement to be executed on its behalf by its Chairman, President or
any Vice President, and Grantee has hereunder set his hand as of the date first
above written, which date is the Date of Grant of the Award Shares.

              ALLIED WASTE INDUSTRIES, INC.       GRANTEE
 
           
By
           

           

          John J. Zillmer

           
Title
           

           

           

           

4



--------------------------------------------------------------------------------



 



SCHEDULE A

[To be agreed upon by the parties.]

 